     Case 1:19-cr-00072-NONE-SKO Document 78 Filed 07/01/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   KAREN A. ESCOBAR
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00072-NONE-SKO

12                                       Plaintiff,       PRELIMINARY ORDER OF FORFEITURE

13                               v.

14    FRANCISCO ALCANTAR-MIRANDA,
       aka Paquin, and
15    OSCAR RENE MARROT GARCIA,

16                                       Defendants.

17

18           Based upon the plea agreement entered into between the United States of America and

19   defendants Francsico Alcantar-Miranda and Oscar Rene Marrot Garcia, it is hereby

20           ORDERED, ADJUDGED and DECREED as follows:

21           1.        Pursuant to 21 U.S.C. § 853(a), defendants Francisco Alcantar-Miranda and Oscar

22   Rene Marrot Garcia’s interest in the following property shall be condemned and forfeited to the

23   United States of America, to be disposed of according to law:

24                     a. One Keltec P3AT, .380 caliber semi-automatic pistol, and

25                     b. Approximately $18,000.00 in U.S. Currency.

26           2.        The above-listed assets constitute property, or is property derived from, any

27   proceeds obtained, directly or indirectly, or is property used, or intended to be used, in any

28   manner or part, to commit, or to facilitate the commission of a violation of 21 U.S.C. §§
     PRELIMINARY ORDER OF FORFEITURE                      1
     Case 1:19-cr-00072-NONE-SKO Document 78 Filed 07/01/20 Page 2 of 2

 1   841(a)(1) and 846.

 2           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be

 3   authorized to seize the above-listed property. The aforementioned property shall be seized and

 4   held by the U.S. Customs and Border Protection in their secure custody and control.

 5           4.        a. Pursuant to 21 U.S.C. § 853(n), and Local Rule 171, the United States shall

 6   publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney

 7   General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 8   General may direct shall be posted for at least thirty (30) consecutive days on the official

 9   internet government forfeiture site www.forfeiture.gov. The United States may also, to the

10   extent practicable, provide direct written notice to any person known to have alleged an interest

11   in the property that is the subject of the order of forfeiture as a substitute for published notice as

12   to those persons so notified.

13                     b. This notice shall state that any person, other than the defendants, asserting a

14   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

15   days from the first day of publication of the Notice of Forfeiture posted on the official

16   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

17   whichever is earlier.

18           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

19   this Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all

20   interests will be addressed.
21   IT IS SO ORDERED.
22
         Dated:      July 1, 2020
23                                                          UNITED STATES DISTRICT JUDGE

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                       2
